Judgment of resentence, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 19, 2012, as amended on July 6, 2012 and on August 17, 2012, resentencing defendant, as a second felony offender, to an aggregate term of 20 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
Concur— Tom, J.P, Friedman, Sweeny, Saxe and Freedman, JJ.